IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00147-CR
                                 No. 10-14-00148-CR

RICHARD STEVEN MCCLELLAN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 21st District Court
                             Burleson County, Texas
                        Trial Court Nos. 14,324 and 14,325


                                       ORDER


      The appellant’s brief is overdue in these appeals for the second time. The Clerk

of the Court’s January 29, 2015 letter to appellant’s counsel in each cause states that

appellant’s brief was due to be filed on or before January 21, 2015 and that unless a brief

or satisfactory response was received within 14 days, the Court would abate these

causes so that the trial court can hold a hearing to determine why a brief has not been
filed on appellant’s behalf and to assure that appellant is receiving effective assistance

of counsel.

        Because appellant’s brief was not filed within 14 days and the Court did not

receive a timely satisfactory response in either appeal, we abate these appeals so that

the trial court can conduct any necessary hearings within 21 days of the date of this

order in accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R.

APP. P. 38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals abated
Order issued and filed March 5, 2015




McClellan v. State                                                                  Page 2